PER CURIAM: *
Counsel for Ademola Ogunbanwo, Assistant Federal Public Defender for the Northern District of Texas, has moved for leave to withdraw and filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ogunbanwo filed a response asserting several bases for appeal. Our independent review of the brief, Ogunbanwo’s response, and the record discloses no nonfrivolous issues for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cm. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.